October 30, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
        DEVON ENERGY PRODUCTION COMPANY, L.P., Appellant

NO. 14-13-00348-CV                           V.

                        KCS RESOURCES, LLC, Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, KCS
Resources, LLC, signed March 25, 2013, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in dismissing for lack of
subject matter jurisdiction appellee KCS Resources, LLC’s claim for attorney’s
fees under the Uniform Declaratory Judgments Act. We therefore order that
portion of the judgment REVERSED and severed and REMANDED for
proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellant, Devon Energy Production Company, L.P., to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.